— Order, Supreme Court, New York County (Robert E. White, J.), entered November 29,1984, granting plaintiffs’ application to amend their complaint to increase the ad damnum clause and denying plaintiffs’ application to serve an amended bill of particulars and defendants’ request for further pretrial disclosure, modified, on the law, on the facts and in the exercise of discretion, to permit plaintiffs to serve an amended bill of particulars and to allow defendants further disclosure.
This is an action to recover the value of damages allegedly sustained as a result of water flowing from a burst water pipe. Plaintiffs moved to amend the complaint to increase the ad damnum clause, alleging that the belated receipt of their income tax returns made available information indicating a greater loss than had been previously estimated. In addition, plaintiffs moved for leave to serve an amended bill of particulars detailing new information with regard to the value of their losses.
Opposing the motion to increase the ad damnum clause, defendants requested an opportunity for further pretrial discovery addressed to the allegedly newly developed information if that motion should be granted. The trial court granted plaintiffs’ motion to amend their complaint to increase the ad damnum clause but denied defendants’ application for further pretrial discovery as well as plaintiffs’ application to amend the bill of particulars.
We perceive no abuse of discretion in permitting plaintiffs to increase the ad damnum clause. Under the circumstances, however, it was error to deny defendants’ request for further pretrial discovery as well as plaintiffs’ application for leave to update their bill of particulars. Concur — Kupferman, J. P., Sandler, Fein and Milonas, JJ.